This writ of error was taken to a final order in habeas corpus proceedings remanding the petitioners to the custody of the sheriff, "with directions that they be turned over and delivered to the agent from the State of California named in the executive warrant of rendition issued by Honorable David Sholtz, Governor of Florida."
The only question presented is whether the parties are fugitives from justice as to the charge of grand theft made against them.
In addition to the legal effect of the warrant of rendition issued by the Governor of Florida on which the Plaintiffs in Error are held, the uncontradicted testimony of one of *Page 489 
the Plaintiffs in Error shows that he was in the State of California when the alleged crime was committed. The charge is grand theft. The witness testified that he took part in the transaction upon which the charge is predicated. This testimony was treated as applicable to both of the Plaintiffs in Error. Testimony as to the guilt or innocence of the accused, not merely showing the presence or absence of the accused from the state when the alleged crime was committed, was properly excluded.
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL, and BUFORD, J.J., concur in the opinion and judgment.